Rose, J.
The child who is the subject of these proceedings was previously removed from the care of his mother and father (see Matter of James U, 55 AD3d 972 [2008]) and placed in foster care. When petitioners, who are two of the child’s aunts, later filed petitions for custody, Family Court held a combined hearing addressing those petitions as well as the parents’ violations of a prior court order under Family Ct Act article 10. Family Court dismissed the aunts’ custody petitions, and the father alone appeals from that order.
Inasmuch as the order makes no determination other than to dismiss the aunts’ custody petitions, the father was not an aggrieved party and he cannot pursue an appeal from it (see CPLR 5511; D'Ambrosio v City of New York, 55 NY2d 454, 459-460 [1982]; Matter of Brian JJ. v Heather KK., 61 AB3d 1285, 1287 [2009]; Matter of Morris v Ciaramitaro, 13 AD3d 924, 924 [2004]).
Peters, J.P., Malone Jr., Stein and McCarthy, JJ., concur. Ordered that the appeal is dismissed, without costs.